21 APRIL 2015

Twelfth Court of Appeals
1517 West Front Street                                                   4/21/2015
Suite 354
Tyler, TX 75702

Re: Lee Vincent v. State
      12- 15-00019-CR

Ms. Lusk:

Attached, please find a copy of the letter sent to my client regarding the opinion issued by the
Court and the right to file a PDR. In accordance with Rule 48.4, this letter was sent, by certified
mail to the defendant’s last known address, however, we have yet to receive the green card back.
As such, we are also enclosing a copy of our internal postage order receipt showing that on 31
March 2015, we sent the letter to Mr. Vincent by certified mail.

Because the USPS tracking could not confirm any information about delivery, we have again
sent a letter regarding the opinion issued, and will confirm when this letter has been delivered.

                                             Sincerely,


                                             /s/Austin Reeve Jackson
IMb Tracing Number:       94147102008306680692

Print Date & Time: 03/31/15 12:58 PM
Ship Date:      03/31/15
Account:             780979
Type:                Stamp
Postage Amount:      $6.69

Address:            Mr. Lee Vincent
                    Inmate: 01978797
                    Gurney Unit
                    1385 Fm 3328
                    Palestine TX 75803-5000

Piece Count:        2618
Postage Class:      First-Class Mail
Mailpiece:     Letter
Services:           Return Receipt, Certified Mail
Weight:             2 oz
Balance:            $66.42
Description:
Insurance:     None
Reference Number:
	  
                                         27 MARCH 2015

Mr. Lee Vincent
Inmate: 01978797
Gurney Unit
1385 FM 3328
Palestine, TX 75803

Re: Opinion

Mr. Vincent

Please find enclosed a copy of opinion issued by the Twelfth Court of Appeals in your case. The
Court has affirmed your conviction.

Should you desire to do so, you do have the right to file a pro se Petition for Discretionary
Review in the Court of Criminal Appeals. If you decide to pursue that option you must file your
petition prior to the expiration of thirty days from the date of the court’s opinion. That is by, 24
April 2015.

I would be happy to address any questions or concerns you have if you will simply let me know.


                                              Sincerely,

                                              Austin Reeve Jackson